DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2, there is no teaching or suggestion in the art of record disclosing a display panel comprising a first display area, a second display area and a non-display area configured in accordance with claim 1, wherein an area of the at least one second pixel unit is less than an area of the at least one first pixel unit and the second display area surrounds the non-display area and the first display area surrounds the second display area.  Therefore, independent claim 1 is deemed allowable along with its dependent claim 2.
Regarding claims 3-11, there is no teaching or suggestion in the art of record disclosing a display panel comprising a first display area, a second display area and a non-display area configured in accordance with claim 3, wherein an area of the at least one second pixel unit is less than an area of the at least one first pixel unit and the first display area surrounds both the second display area and the non-display area, which 
Regarding claims 12-20, there is no teaching or suggestion in the art of record disclosing a display device comprising a display panel comprising a first display area, a second display area and a non-display area configured in accordance with claim 12, wherein an area of the at least one second pixel unit is less than an area of the at least one first pixel unit and the first display area surrounds both the second display area and the non-display area, which are adjacent to each other.  Therefore, independent claim 12 is deemed allowable along with its dependent claim 13-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/18/21